DETAILED ACTION
Amendment received 4 March 2021 is acknowledged.  Claims 1-6 and 8-12 are pending and have been considered as follows.
Claim Objections
Claims 2-6 are objected to because of the following informalities: “determining” in line 3 of each claim should be “determine”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claims 2-6, “a current geographic context” in line 4 does not clearly relate to “a current geographic context” in line 3.  If the same context is intended, amendment to “the current geographic” context in line 4 is respectfully suggested.  If a new and different context is intended, amendment to “an updated current geographic context” in line 4 is respectfully suggested.  Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rafiah (US Pub. No. 2003/0109266) in view of Zheng (US Pub. No. 2009/0216704).

As per Claim 1, Rafiah discloses a user device (as per user 18) (Fig. 1; ¶64-68) comprising:
one or more processors (as per “for processing” in ¶72, “processed” in ¶76);
a user interface (as per step 30) coupled to the one or more processors (as per “for processing” in ¶72, “processed” in ¶76) (Figs. 1-2; ¶64, 68, 71-76); and
a non-transitory computer-readable memory (¶23) storing thereon instructions that, when executed on the one or more processors (as per “for processing” in ¶72, “processed” in ¶76), cause the user device (as per user 18) to:
receive, via the user interface (as per step 30), a request for directions for traveling to a destination, without receiving (as per default condition) a selection of a mode of transport (Figs. 1-3, 9; ¶64-90, 132-137),
determine an initial mode of transport for travelling to the destination (as per step 52, 54) (Figs. 2, 9; ¶71-76, 81-84, 132-136),

provide the directions via the user interface (as per step 56) of the user device (as per user 18) (Figs. 1-2; ¶64-71, 84-86).
In one embodiment, GPS data gathered from the user’s mobile communications device is transmitted (as per 206) to the server in order to determine the user’s location (Fig. 2; ¶132).  Rafiah does not expressly disclose:
determine movement of the user device toward the destination consistent with the initial mode of transport;
detect a change in the initial mode of transport prior to the user device reaching the destination, at an intermediate location of the user device;
in response to the detected change, obtain updated directions for travelling from the intermediate location to the destination using the changed mode of transport; and
provide the updated directions via the user interface.
Zheng discloses a positioning data analysis system (Figs. 1; ¶23-25) that analyzes GPS data in order to:
determine movement of the user device toward the destination consistent with a specified mode of transport (as per 602, 604, 606) (Fig. 6A; ¶39);
detect a change in the mode of transport (as per 620, 622) prior to the user device reaching the destination, at an intermediate location of the user device (Fig. 6B; ¶40-42); and
outputting the results of the detected changes in mode of transport (616) (Fig. 6A; ¶49).
In this way, the system operates to interpret raw GPS data in order to provide recommendations (¶2).  Like Rafiah, Zheng is concerned with navigation systems.


As per Claim 4, the combination of Rafiah and Zheng teaches or suggests all limitations of Claim 1.  Rafiah further discloses wherein the instructions further cause the user device to:
automatically determining a current geographic context (as per step 32, step 40, step 200, and/or step 202) of the user device (Figs. 2, 9; ¶71-76, 132-136), and
determine a current geographic context (as per step 32, step 40, step 200, and/or step 202) of the user device (as per user 18) by causing the user device (as per user 18) to determine a distance between a current location of the user device (as per user 18) and the destination (Figs. 5a-b; ¶76, 80, 97-111).

As per Claim 8, the combination of Rafiah and Zheng teaches or suggests all limitations of Claim 1.  Rafiah further discloses wherein the initial mode of transport is one of: (i) driving, (ii) walking, (iii) riding public transport (¶56), and (iv) bicycling.
Rafiah does not expressly disclose wherein the changed mode of transport is another one of (i) - (iv).
See rejection of Claim 1 for discussion of teachings of Zheng.
Therefore, from these teachings of Rafiah and Zheng, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Zheng to the system of Rafiah since doing so would enhance the system by providing recommendations in view of detected 

As per Claim 9, Rafiah discloses a method for providing navigation directions (as per step 56) to a user (18) (Figs. 2, 3, 9; ¶71-90, 132-137), the method comprising:
receiving, via a user interface (as per step 30) of a user device (as per user 18), a request for directions for traveling to a destination (Figs. 1-3, 9; ¶64-90, 132-137), 
determining, by one or more processors, an initial mode of transport for travelling to the destination (as per step 52, 54) (Figs. 2, 9; ¶71-76, 81-84, 132-136), 
obtaining, by the one or more processors, directions for travelling to the destination in accordance with the initial mode of transport (as per step 52, 54) (Fig. 2; ¶81-84);
providing, by the one or more processors, the directions via the user interface (as per step 56) as the user device (as per user 18) travels toward the destination using the initial mode of transport (Figs. 1-2; ¶64-71, 84-86).
In one embodiment, GPS data gathered from the user’s mobile communications device is transmitted (as per 206) to the server in order to determine the user’s location (Fig. 2; ¶132).  Rafiah does not expressly disclose:
before the user device reaches the destination, automatically detecting, by the one or more processors, that the user device is now traveling using a new mode of transport different from the initial mode of transport,
obtaining, by the one or more processors, updated directions for travelling to the destination in accordance with the new mode of transport; and
providing, by the one or more processors, the updated directions via the user interface.

automatically detecting (as per 620, 622), by the one or more processors, that the user device is traveling using a new mode of transport different from the initial mode of transport (as per 602, 604, 606) (Figs. 6A-B; ¶39-42).
In this way, the system operates to interpret raw GPS data in order to provide recommendations (¶2).  Like Rafiah, Zheng is concerned with navigation systems.
Therefore, from these teachings of Rafiah and Zheng, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Zheng to the system of Rafiah since doing so would enhance the system by providing recommendations in view of detected changes in transportation mode.  Applying the teachings of Zheng to the system of Rafiah would result in a system that operates “before the user device reaches the destination” as claimed, “obtaining … updated directions” as claimed and “providing … the updated directions” as claimed in that Rafiah discloses modifying recommended guidance in view of gathered GPS data and Zheng discloses interpreting mode of transport from gathered GPS data.

As per Claim 10, the combination of Rafiah and Zheng teaches or suggests all limitations of Claim 9.  Rafiah does not expressly disclose wherein:
the initial mode of transport is one of (i) driving, (ii) walking, (iii) riding public transport, and (iv) bicycling; and
the new mode of transport is another one of the driving, the walking, the riding public transport, and the bicycling.
See rejection of Claim 9 for discussion of teachings of Zheng.  Zheng further discloses wherein
the initial mode of transport is one of (i) driving, (ii) walking, (iii) riding public transport, and (iv) bicycling (Figs. 6A-B; ¶39-42); and

In this way, the system operates to interpret raw GPS data in order to provide recommendations (¶2).  Like Rafiah, Zheng is concerned with navigation systems.
Therefore, from these teachings of Rafiah and Zheng, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Zheng to the system of Rafiah since doing so would enhance the system by providing recommendations in view of detected changes in transportation mode.

As per Claim 11, the combination of Rafiah and Zheng teaches or suggests all limitations of Claim 9.  Rafiah further discloses:
not receiving a selection (as per default condition) of a mode of transport via the user interface (as per step 30) (Figs. 1-3, 9; ¶64-90, 132-137),
automatically determining a current geographic context (as per step 32, step 40, step 200, and/or step 202) of the user device (as per user 18) (Figs. 2, 9; ¶71-76, 81-84, 132-136), and
determining the suggested mode of transport for travelling to the destination (as per step 52, 54) based on the current geographic context (as per step 32, step 40, step 200, and/or step 202) (Figs. 2, 9; ¶71-76, 81-84, 132-136).
Rafiah does not expressly disclose performing these functions within the context of determining each of the initial mode of transport and the new mode of transport.
See rejection of Claim 9 for discussion of teachings of Zheng.
Therefore, from these teachings of Rafiah and Zheng, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Zheng to the system of Rafiah since doing so would enhance the system by providing recommendations in view of detected changes in transportation mode.
at least one of:
(i) determining whether the current location of the user device is within an urban area,
(ii) determining whether the destination is accessible from a current location of the user device via public transportation,
(iii) determining a distance between a current location of the user device (as per user 18) and the destination (Figs. 5a-b; ¶76, 80, 97-111),
(iv) determining whether a current location of the user device is within a virtual geographic fence of a car rental facility, or
(v) determining whether movement of the user device with a specific period of time prior to the determining is consistent with one of driving, walking, or bicycling.

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rafiah (US Pub. No. 2003/0109266) in view of Zheng (US Pub. No. 2009/0216704), further in view of Asai (US Patent No. 6,421,606).

As per Claim 2, the combination of Rafiah and Zheng teaches or suggests all limitations of Claim 1.  Rafiah further discloses wherein the instructions further cause the user device (as per user 18) to:
automatically determining a current geographic context (as per step 32, step 40, step 200, and/or step 202) of the user device (as per user 18) (Figs. 2, 9; ¶71-76, 132-136), and
determine a current geographic context (as per step 32, step 40, step 200, and/or step 202) of the user device (as per user 18) (Figs. 2, 9; ¶71-76, 132-136), and
determine the initial mode of transport for travelling to the destination (as per step 52, 54) based on the current geographic context (as per step 32, step 40, step 200, and/or step 202) (Figs. 2, 9; 
Rafiah does not expressly disclose wherein determining the geographic context involves causing the computing device to determine whether the current location of the user device is within an urban area.
Asai discloses a navigation system in which navigation operations include determining whether the current location of the user device is within an urban area (S102) (Fig. 2; 7:4-60).  If the current location is not within an urban area (“N” at S102), the system does not search for a route using public transportation (Fig. 2; 7:4-60).  In this way, searching of a route using public transportation follows a determination related to the availability of public transportation (5:60-6:12).  Like Rafiah, Asai is concerned with navigation systems.
Therefore, from these teachings of Rafiah, Zheng, and Asai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Asai to the system of Rafiah as modified in view of Zheng since doing so would enhance the system by adapting the system to perform searching of a route using public transportation following a determination related to the availability of public transportation.

As per Claim 3, the combination of Rafiah and Zheng teaches or suggests all limitations of Claim 1.  Rafiah further discloses wherein the instructions further cause the user device (as per user 18) to:
automatically determining a current geographic context (as per step 32, step 40, step 200, and/or step 202) of the user device (as per user 18) (Figs. 2, 9; ¶71-76, 132-136), and
determine a current geographic context (as per step 32, step 40, step 200, and/or step 202) of the user device (as per user 18) (Figs. 2, 9; ¶71-76, 132-136).

Asai discloses a navigation system in which navigation operations include determining whether the destination is within an urban area (S103) (Fig. 2; 7:4-60).  If the destination is not within an urban area (“N” at S103), the system does not search for a route using public transportation (Fig. 2; 7:4-60).  In this way, searching of a route using public transportation follows a determination related to the availability of public transportation (5:60-6:12).  Like Rafiah, Asai is concerned with navigation systems.
Therefore, from these teachings of Rafiah, Zheng, and Asai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Asai to the system of Rafiah as modified in view of Zheng since doing so would enhance the system by adapting the system to perform searching of a route using public transportation following a determination related to the availability of public transportation.

As per Claim 6, the combination of Rafiah and Zheng teaches or suggests all limitations of Claim 1.  Rafiah further discloses wherein the instructions further cause the user device (as per user 18) to:
automatically determining a current geographic context (as per step 32, step 40, step 200, and/or step 202) of the user device (as per user 18) (Figs. 2, 9; ¶71-76, 132-136), and
determine a current geographic context (as per step 32, step 40, step 200, and/or step 202) of the user device (as per user 18) (Figs. 2, 9; ¶71-76, 132-136).
Rafiah does not expressly disclose wherein determining the current geographic context involves causing the user device to determine whether movement of the user device with a specific period of time prior to the determining is consistent with one of driving, walking, or bicycling. 
Asai discloses a navigation system in which navigation operations include determining whether movement of the navigation device indicates travel by vehicle (S302) or travel by foot (S304) (Fig. 12; 
Therefore, from these teachings of Rafiah, Zheng, and Asai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Asai to the system of Rafiah as modified in view of Zheng since doing so would enhance the system by adapting the system to perform map matching appropriate to determined mode of travel.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rafiah (US Pub. No. 2003/0109266) in view of Zheng (US Pub. No. 2009/0216704), further in view of De La Rue (US Patent No. 8,229,473).

As per Claim 5, the combination of Rafiah and Zheng teaches or suggests all limitations of Claim 1.  Rafiah further discloses wherein the instructions further cause the user device (as per user 18) to:
automatically determining a current geographic context (as per step 32, step 40, step 200, and/or step 202) of the user device (as per user 18) (Figs. 2, 9; ¶71-76, 132-136), and
determine a current geographic context (as per step 32, step 40, step 200, and/or step 202) of the user device (as per user 18) (Figs. 2, 9; ¶71-76, 132-136).
Rafiah does not expressly disclose wherein determining the current geographic context involves causing the user device to determine whether a current location of the user device is within a virtual geographic fence of a car rental facility.
De La Rue discloses that rental car companies may define a geo-fence area for a customer in order to monitor customer location with respect to the specified geo-fence area (1:5-20).  In this way, an alert may be generated in response to a determination that the customer has exited a specified geo-fence area (1:5-20).  Like Rafiah, De La Rue is concerned with navigation systems.
.
Response to Arguments
Applicant's arguments filed 4 March 2021 have been fully considered as follows.
Applicant argues that the objections to the Drawings should not be maintained in view of the amendments (page 9 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, the objections are not maintained.
Applicant argues that the rejections under 35 USC 112 should not be maintained in view of the amendments (page 9 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, the previous rejections under 35 USC 112 are not maintained.   However, the amendments necessitate new rejections under 35 USC 112 presented above.
Applicant argues that the prior rejections should not be maintained in view of the amendments because “The Office Action further relies on Zheng with respect to ‘obtaining ... updated directions for travelling to the destination in accordance with the new mode of transport,’ and points to blocks 616 and par. 49” (page 9-10 of Amendment).  However, as set forth in the previous rejections (see page 10-13 of 12/04/2020 Office action), no rejection involves an assertion that Zheng individually discloses the limitations at issue.  Accordingly, Applicant’s argument is not clearly relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the prior rejections should not be maintained in view of the amendments because “Zheng fails to disclose obtaining updated navigation directions” (page 10 of Amendment).  As 
Applicant argues that the prior rejections should not be maintained in view of the amendments because “Zheng does not disclose or suggest ‘obtaining ... updated directions for travelling to the destination in accordance with the new mode of transport,’ as recited in claim 9” (page 10 of Amendment).  As discussed above, no rejection involves an assertion that Zheng individually discloses the limitations at issue.  Accordingly, Applicant’s argument is not clearly relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the prior rejections should not be maintained in view of the amendments because “at least because Zheng relies on segments of a certain length (see pars. 43-45), Zheng cannot disclose ‘before the user device reaches the destination, automatically detecting ... that the user device is now traveling using a new mode of transport different from the initial mode of transport,’ as also recited in claim 9” (page 10 of Amendment).  However, as set forth in the previous rejections (see page 11-13 of 12/04/2020 Office action), no rejection involves an assertion that Zheng individually discloses the limitations at issue.  Accordingly, Applicant’s argument is not clearly relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper, 
Applicant argues that the prior rejections should not be maintained in view of the amendments because “Zhen apparently requires that the ‘GPS log data’ be available for a trip to perform the processing, and it is not clear how Zheng can operate detect that the user device is now traveling using a new mode of transport before the user device reaches the destination, as required by claim 9” (page 10 of Amendment).  As discussed above, no rejection involves an assertion that Zheng individually discloses 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664